Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 47-56 and 58-66 are under consideration in the instant Office Action.

	All 112 102, 103 and 101 rejections of record are withdrawn in view of the newly amended claims that require specific heavy and light chain sequences in the independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,654,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art such as Bennett teaches that NMO is caused by autoantibodies to the aquaporin-4 (AQP-4) and leads to a severe demyelinating disorder that affects the optic nerve and spinal cord and results in vision loss; paralysis and astrocyte and axonal damage while Budingen teaches a method of treating a subject with a demyelinating a disease with modified autoantibodies but neither reference specifically teaches the instantly claimed antibody of the instant claims. The combination of LCV . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Dang on 3/9/2022.
47. A method of treating a subject with neuromyelitis optica (NMO) spectrum disease comprising administering to said subject a reagent comprising an anti-aquaporin-4 (AQP4) antibody or an antigen binding fragment thereof, wherein said AQP4 antibody or an antigen binding fragment thereof comprises a mutated Fc region which lacks effector functions of an intact antibody, wherein the effector functions are activation of complement and recruitment of immune cells, and wherein said AQP4 antibody or an antigen binding fragment thereof comprises all six complementary determining regions (CDRs) from an antibody selected from the group consisting of:

(b) an antibody having the light chain variable region comprising SEQ ID NO: 10 and the heavy chain variable region comprising SEQ ID NO: 12; and
(c) an antibody having the light chain variable region comprising SEQ ID NO: 19 and the heavy chain variable region comprising SEQ ID NO: 17.
48. The method of claim 47, wherein said subject is a human subject.
49. The method of claim 47, wherein administering comprises intraocular, intraarterial, subcutaneous, intravenous administration or intrathecal route of administration.
50. The method of claim 47, wherein said mutated Fc region comprises:
 	(i) a chemically modified Fc region;
	(ii) an antibody Fab fragment and lacks an Fc region;
	(iii) an antibody Fab fragment fused to a non-antibody protein segment; or 
	(iv) a single chain antibody or F(ab')2.
51. The method of claim 47, wherein treating comprises reducing one or more of retinal ganglion cell death, optic nerve injury, spinal cord injury or axonal transection.
52. The method of claim 47, wherein treating comprises reducing one or more of optic nerve demyelination, spinal cord demyelination, astrocyte death or oligodendrocyte death.
53. The method of claim 47, wherein said reagent is administered more than once, comprising chronically and daily.
54. The method of claim 47, wherein said reagent is administered upon onset of or following an NMO attack.
55. The method of claim 54, wherein said reagent is administered within about 1 hour, 6 hours, 12 hours, 24 hours or two days of an NMO attack.
56. The method of claim 47, further comprising administering to said subject a second agent that treats one or more aspect of NMO.

58. The method of claim 47, further comprising assessing said patient for positive NMO- IgG (AQP4) serology.

60. The method of claim 47, wherein said subject exhibits one or more of transverse myelitis or optic neuritis.
61. The method of claim 47, wherein said subject exhibits one or more unrelated neurologic dysfunction selected from protracted nausea or vomiting.
62. A method of chronically treating a subject to (i) reduce exacerbations of neuromyelitis optica (NMO) spectrum disease in a subject, or to (ii) reduce the progression of neuromyelitis optica (NMO) spectrum disease in a subject, the method comprising administering to said subject a reagent comprising an anti-aquaporin-4 (AQP4) antibody or an antigen binding fragment thereof, wherein said AQP4 antibody or an antigen binding fragment thereof comprises a mutated Fc region which lacks effector functions of an intact antibody, wherein the effector functions are activation of complement and recruitment of immune cells, and wherein said AQP4 antibody or an antigen binding fragment thereof comprises all six complementary determining regions (CDRs) from an antibody selected from the group consisting of:
(a) an antibody having the light chain variable region comprising SEQ ID NO: 6 and the heavy chain variable region comprising SEQ ID NO: 8;
(b) an antibody having the light chain variable region comprising SEQ ID NO: 10 and the heavy chain variable region comprising SEQ ID NO: 12; and
(c) an antibody having the light chain variable region comprising SEQ ID NO: 19 and the heavy chain variable region comprising SEQ ID NO: 17.
63. A reagent comprising an anti-aquaporin-4 (AQP4) antibody or an antigen binding fragment thereof, wherein said AQP4 antibody or an antigen binding fragment thereof comprises a mutated Fc region which lacks effector functions of an intact antibody, wherein the effector functions are activation of complement and recruitment of immune cells, and wherein said AQP4 antibody or an antigen binding fragment thereof comprises all six complementary determining regions (CDRs) from an antibody selected from the group consisting of:
(a) an antibody having the light chain variable region comprising SEQ ID NO: 6 and the heavy chain variable region comprising SEQ ID NO: 8;

(c) an antibody having the light chain variable region comprising SEQ ID NO: 19 and the heavy chain variable region comprising SEQ ID NO: 17.
64. The reagent of claim 63, wherein said AQP4 antibody or an antigen binding fragment thereof is an IgG4 antibody.
65. The reagent of claim 63, wherein said mutated Fc region comprises:
	(i) a chemically modified Fc region;
	(ii) an antibody Fab fragment and lacks an Fc region;
	(iii) an antibody Fab fragment fused to a non-antibody protein segment; or 
	(iv) a single chain antibody or F(ab')2.
66.  The reagent of claim 63, wherein said AQP4 antibody or an antigen binding fragment thereof is an IgG2 or IgG3 antibody or an antigen binding fragment thereof.

Conclusion
Claims 47-56 and 58-66 are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649